859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.WARNER AMEX CABLE COMMUNICATIONS, Defendant-Appellee.
No. 88-3682.
United States Court of Appeals, Sixth Circuit.
Oct. 6, 1988.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and ROBERT M. McRAE, Jr., Senior District Judge.*

ORDER

2
Plaintiff May moves to expedite this appeal and to vacate the judgment and remand the appeal to the district court.  May appeals from the district court's order denying attorney's fees in this civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit, for consideration of a jurisdictional defect.


3
In an earlier appeal, this court affirmed in part and vacated and remanded in part the district court's judgment.  When this court returned the case to the district court, May moved for attorney's fees, arguing that the part of the order vacating the case entitled him to fees.  The district court denied May's motion and denied a motion to reconsider the issue of fees.  The district court did not enter any order disposing of the case.


4
This court possesses jurisdiction over appeals from final judgments of the district court.  28 U.S.C. Sec. 1291.  In the absence of a final judgment, this court lacks jurisdiction to consider an appeal.   McIntyre v. First Nat'l Bank, 585 F.2d 190, 191-92 (6th Cir.1978) (per curiam).  Because the district court did not enter final judgment in this case, this court lacks jurisdiction over May's appeal.


5
As a further note, this panel admonishes May that, in this Circuit, a pro se litigant may not receive an award of attorney's fees in a civil rights case.   Wright v. Crowell, 674 F.2d 521, 522 (6th Cir.1982) (per curiam).  Because this panel is dismissing this appeal for lack of jurisdiction, we will not impose sanctions at this time.  However, we again warn May that any further litigation on this issue will subject him to sanctions.


6
Accordingly, the motion to expedite and to vacate and remand is denied.  The appeal is sua sponte dismissed for lack of jurisdiction under Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., U.S. Senior District Judge for the Western District of Tennessee, sitting by designation